C O U R T       O F     A P P E A L S           O F       T E N N E S S E E

                                                                   A T       K N O X V I L L E                                FILED
                                                                                                                                    April 29, 1998

                                                                                                                              Cecil Crowson, Jr.
                                                                                                                              Appellate C ourt Clerk
M A R V I N       L E E     S P E N C E R                                           )       K N O X C O U N T Y
                                                                                    )       0 3 A 0 1 - 9 7 1 2 - C V - 0 0 5 2 2
P. l a i n t i f f - A p p e l l a n t                                   )
                                                                                    )
                                                                                    )
            v .                                                                     )
                                                                                    )       H O N . H A R O L D             W I M B E R L Y ,       J R . ,
                                                                                    )       J U D G E
T I M     H U T C H I S O N , S h e r i f f                                         )
a n d     K N O X C O U N T Y , T E N N E S S E E                                   )
                                                                                    )
            D e f e n d a n t s - A p p e l l e e s                                 )       A F F I R M E D         A N D     R E M A N D E D




S A M     G .     S M I T H ,     J R . ,     O F     K N O X V I L L E             F O R       A P P E L L A N T

W E N D A L L       H A L L ,     D e p u t y       L a w     D i r e c t o r ,             O F       K N O X V I L L E       F O R     A P P E L L E E S




                                                              O     P    I      N       I   O     N




                                                                                                                            G o d d a r d ,     P . J .




                          A p p e l l a n t     M a r v i n         L e e       S p e n c e r           a p p e a l s       d i s m i s s a l       o f     h i s

s u i t     a g a i n s t       A p p e l l e e s       T i m       H u t c h i s o n ,               S h e r i f f     o f     K n o x     C o u n t y ,         a n d

K n o x     C o u n t y ,       T e n n e s s e e .           H i s      c o m p l a i n t              a l l e g e s       t h a t     w h i l e

i n c a r c e r a t e d         i n   a     K n o x     C o u n t y           p e n a l         i n s t i t u t i o n         h e     s u f f e r e d

i n j u r i e s       b y     r e a s o n     o f     t h e       n e g l i g e n c e             o f     t h e     A p p e l l e e s .         I n       h i s

a p p e l l a t e         b r i e f   h e     d e t a i l s         h i s       c o m p l a i n t s           a s     f o l l o w s :
                              A   p p e l   l   a n t       f i l e   d h i     s       C   o m    p    l a   i   n t       i n     t   h e       C i   r c u i   t C o u r t
            f   o   r     K   n   o x C     o   u n t y     , T e     n n e s   s   e   e     o    n      J   u   l y       8 ,     1   9 9   6     a   l l e g   i n g
            t   h   a t       h   e   s u   s   t a i n     e d a     n a g     g   r   a   v a    t    i o   n     o   f     p   r e   - e   x   i s   t i n g
            i   n   j u   r   i   e s a     s     t h e       s o l   e a n     d       p   r o    x    i m   a   t e       r e   s u   l t       o f     t h e
            d   e   f e   n   d   a n t     S   h e r i     f f ' s     f a i   l   u   r   e      t    o     s   u p   p   l y     a     b   e   d     t o t     h e
            a   p   p e   l   l   a n t     w   h i l e       h e     w a s     h   e   l   d      i    n     a     d   a   y     r o   o m       o f     t h e     K n o x
            C   o   u n   t   y     J a i   l   ; a n       d b y       t h e       d   e   f e    n    d a   n   t     K   n o   x     C o   u   n t   y ' s     f a i l u r e
            t   o     e   x   a   m i n e   ,     d i a     g n o s   e , o     r       t   r e    a    t     a   p p   e   l l   a n   t     f   o r     h i s
            i   n   j u   r   i   e s .



                              A f t e r         a     f u l l     e v i d e n t i a r y                   h e a r i n g               t h e       T r i a l       J u d g e

d i s m i s s e d             t h e       c o m p l a i n t .             O u r         r e a d i n g               o f       t h e         r e c o r d ,         i n c l u d i n g

t h e   t e s t i m o n y                 o f       M r .     S p e n c e r         a n d          t h e          s t a t e m e n t               o f     t h e     e v i d e n c e        o f

h i s   m o t h e r               a n d     C a p t a i n         D o r o t h y             P i n k s t o n                 o f       t h e       K n o x v i l l e
                                                              1
S h e r i f f ' s             D e p a r t m e n t ,               p e r s u a d e s               u s         t h a t         t h e         e v i d e n c e         d o e s      n o t

p r e p o n d e r a t e                 a g a i n s t         t h e     f i n d i n g s                 o f       f a c t         o f       t h e       T r i a l      J u d g e ,       a n d

h i s   a c t i o n               i n     d i s m i s s i n g           t h e       c o m p l a i n t                   i s       a f f i r m e d           u n d e r         R u l e

1 0 ( a )       o f       t h i s         C o u r t .



                              T h e       c a u s e         i s   r e m a n d e d             f o r           c o l l e c t i o n                 o f     c o s t s       b e l o w .

C o s t s       o f       a p p e a l           a r e       a d j u d g e d         a g a i n s t                 M r .       S p e n c e r             a n d     h i s       s u r e t y .



                                                                                        _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                        H o u s t o n M . G o d d a r d , P . J .




            1
                      T h e c o u r t r e p o r t e r h a d t r a n s c r i b e d t h e t e s t i m o n y o f M r . S p e n c e r
a n d t h e C o u r t ' s o p i n i o n , b u t b e f o r e s h e c o u l d t r a n s c r i b e t h a t o f M r . S p e n c e r ' s
m o t h e r a n d t h e P o l i c e C a p t a i n , h e r c a r w a s b r o k e n i n t o a n d t h e t a p e s a s t o
t h e m s t o l e n .



                                                                                              2
C O N C U R :



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
D o n T . M c M u r r a y , J .



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
W i l l i a m H . I n m a n , S r . J .




                                                                  3